—In a proceeding to judicially settle the account of Mohamed Khadr, the executor of the will of the decedent Elsayed Khadr, the executor appeals from an order of the Surrogate’s Court, Richmond County (D’Arrigo, S.), dated July 10, 1997, which denied his motion for a protective order to preclude his oral examination by the respondent, Soheir Khadr, who is the decedent’s widow, a beneficiary under the will, and an object-ant to the accounting.
Ordered that the order is affirmed, with costs payable by the appellant personally.
The Surrogate did not improvidently exercise his discretion in denying the executor’s motion for a protective order. The matters about which the respondent seeks to examine the executor are relevant and material to this proceeding. Pizzuto, J. P., Santucci, Altman and Luciano, JJ., concur.